Citation Nr: 1530198	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-14 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression, adjustment disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1989.

This matter is on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

The Veteran testified before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

It is at least as likely as not that the Veteran's current acquired psychiatric disorder is attributable to his active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, diagnosed as depression, adjustment disorder and PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

The Veteran is claiming service connection for an acquired psychiatric disorder.  During the course of this appeal, his psychiatric symptoms have been diagnosed in a number of ways, including PTSD, depression, dementia due to Lyme disease, as well as other forms of psychosis.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

After a review of the competent evidence, the Board determines that service connection should be granted.  As an initial matter, the service treatment records consistently indicate the presence of psychiatric symptoms.  For example, as early as September 1970, the Veteran displayed what was termed as "some psychological instability" while being evaluated for other disorders.  By November 1972, he was diagnosed with depression with excessive worry.  It is also noted that he was disqualified from the Personal Reliability Program (PRP) in 1972, ostensibly due to his psychiatric symptoms, which prevented him from serving in some types of submarines and certain other specialized units.  These symptoms effectively continued throughout his service, being variously described as "prolonged situational reaction" in July 1980, and "adjustment reaction" with a "depressive personality."  Significantly, none of these symptoms were observed at the time of his first physical examination in January 1970.  

The evidence also indicates that these symptoms continued relatively consistently since he retired from active duty.  For example, at a 2004 psychiatric evaluation he was diagnosed with "possible cyclothymia."  Another evaluation in February 2006 indicated that he was experiencing "deterioration of memory," and led to a diagnosis of depression.  A third evaluation in August 2007 indicated that the Veteran constantly needed his wife to guide him, and the examining psychologist diagnosed moderate schizoaffective disorder.  

Significantly, the Veteran submitted a March 2015 examination report by a private psychologist who, after a review of all of the Veteran's service treatment records and private treatment records, as well as a full examination of the Veteran, concluded that the Veteran's psychiatric disorders had their onset during active duty service and became more pronounced since that time.  

The Board notes that the Veteran also underwent a VA examination February 2010 where, after a thorough psychiatric evaluation, the examiner diagnosed a nonspecific psychotic disorder and mood disorder.  However, due to what the examiner characterized as a "complicated [case] to conceptualize for diagnostic purposes," the examiner stated that he was unable to provide an opinion as to whether the Veteran's current complaints were related to active duty.  

When weighing the evidence of record, in which the Veteran displayed psychiatric symptoms during a 20-year career and the March 2015 opinion, the Board determines that equipoise is shown, and service connection is warranted.  

In granting this claim, it should be noted that a claim for a single psychiatric disorder should include all psychiatric disorders that are raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In view of Clemons, the grant of service connection for the Veteran's acquired psychiatric disorder, however specifically diagnosed, is effectively a grant of all psychiatric disorders unless the evidence raises the possibility that separate ratings may be warranted.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as depression, adjustment disorder and PTSD, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


